                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

DOUGLAS M. SHEEHAN                         )       Civ. No. 18-00405 HG-KJM
                                           )
              Plaintiff,                   )
                                           )
       vs.                                 )
                                           )
SOUTHERN FOODS GROUP, LLC;                 )
DEAN FOODS COMPANY,                        )
                                           )
              Defendants.                  )
___________________________________________)

  ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANT DEAN
     FOODS COMPANY’S MOTION TO DISMISS FOR LACK OF PERSONAL
           JURISDICTION (ECF No. 23) WITHOUT PREJUDICE


       Plaintiff Douglas M. Sheehan filed a Complaint asserting

claims of employment discrimination against Defendants Southern

Foods Group, LLC and Dean Foods Company.                 Plaintiff alleges that

from 1998 until his termination in 2017 he was the plant manager

of Meadow Gold Dairies.            He claims that during his employment the

Dean Foods Company purchased Southern Foods Group, LLC.                 He

claims he was jointly employed by both Southern Foods Group, LLC

and Dean Foods Company.

       Defendant Dean Foods Company filed a Motion to Dismiss for

lack of personal jurisdiction.                 Dean Foods Company submitted

evidence that it is incorporated in Delaware with its principal

place of business in Texas.

       Dean Foods Company claims that Southern Foods Group, LLC is

its subsidiary and that Southern Foods Group, LLC operates Meadow

Gold Dairies, the location where Plaintiff performed his work.


                                               1
       There is no general personal jurisdiction over Dean Foods

Company.

       There are questions of fact as to whether there is specific

jurisdiction over Dean Foods Company based on the claims asserted

in the Complaint and the evidence available at this stage in the

proceedings.

       Defendant Dean Foods Company’s Motion to Dismiss for Lack of

Personal Jurisdiction (ECF No. 23) is GRANTED, IN PART, AND

DENIED, IN PART, WITHOUT PREJUDICE.

       Plaintiff is permitted to conduct jurisdictional discovery

to establish specific personal jurisdiction over Dean Foods

Company exists.


                           PROCEDURAL HISTORY


       On October 22, 2018, Plaintiff Douglas M. Sheehan filed a

Complaint against Southern Foods Group, LLC and Dean Foods

Company.    (ECF No. 1).

       On June 19, 2019, Defendant Dean Foods Company filed a

MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION.    (ECF No.

23).

       On June 27, 2019, Defendant Southern Foods Group, LLC filed

a Statement of No Opposition.     (ECF No. 25)

       On July 18, 2019, Plaintiff Sheehan filed his MEMORANDUM IN

OPPOSITION.    (ECF No. 26).

       On August 9, 2019, Defendant Dean Foods Company filed its



                                   2
REPLY.   (ECF No. 27).

     On August 30, 2019, the Court held a hearing on Defendant

Dean Foods Company’s Motion to Dismiss for lack of personal

jurisdiction.   (ECF No. 28).


                         STANDARD OF REVIEW


     Pursuant to Federal Rule of Civil Procedure 12(b)(2), a

defendant may seek dismissal of an action for lack of personal

jurisdiction.   Fed. R. Civ. P. 12(b)(2).     In determining whether

personal jurisdiction exists, courts may consider evidence

presented in affidavits and declarations.     Doe v. Unocal Corp.,

248 F.3d 915, 922 (9th Cir. 2001), abrogated on other grounds in

Daimler AG v. Bauman, 571 U.S. 117 (2014).

     Plaintiff bears the burden of showing that the court has

personal jurisdiction over a defendant.     Pebble Beach Co. v.

Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006).     Absent formal

discovery or an evidentiary hearing, the determination requires

that the plaintiff make only a prima facie showing of

jurisdictional facts to withstand the motion to dismiss.     Id.   To

make this prima facie showing, a plaintiff may not simply rest on

the bare allegations of its complaint.    Schwarzenegger v. Fred

Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

     Uncontroverted allegations in the complaint, however, must

be taken as true and any conflicts between the parties over

statements contained in affidavits must be resolved in the

plaintiff’s favor.   Bancroft & Masters, Inc. v. Augusta Nat’l,

                                 3
Inc., 223 F.3d 1082, 1087 (9th Cir. 2000).


                             ANALYSIS


     The general rule is that personal jurisdiction over a

defendant is proper if it is permitted by a long-arm statute and

if the exercise of that jurisdiction does not violate federal due

process.   Fireman’s Fund Ins. Co. v. Nat. Bank of Coops., 103

F.3d 888, 893 (9th Cir. 1996).

     Where there is no applicable federal statute governing

personal jurisdiction, the district court applies the law of the

state in which the district court sits.   Panavision Int’l, L.P.

v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998).   Hawaii’s long-

arm statute, Hawaii Revised Statutes § 634-35, authorizes the

exercise of personal jurisdiction to the extent permitted by the

Due Process clause of the Fourteenth Amendment to the United

States Constitution.   Barranco v. 3D Sys. Corp., 6 F.Supp.3d

1068, 1077 (D. Haw. 2014).

     Due Process requires that a defendant have minimum contacts

with the forum state such that the maintenance of the suit does

not offend traditional notions of fair play and substantial

justice.   Int’l Shoe Co. v. State of Wash., Office of

Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945).

     There are two types of personal jurisdiction: general

jurisdiction and specific jurisdiction.   Bristol-Myers Squibb Co.

v. Superior Ct. of Cal., 137 S.Ct. 1773, 1779-80 (2017).



                                 4
I.   General Jurisdiction

     A.   Paradigm Test For Determining General Jurisdiction Over
          A Corporation Is The Corporation’s Place Of
          Incorporation And Principal Place Of Business


     General jurisdiction refers to jurisdiction to adjudicate

any claim against the defendant, including claims unrelated to

the defendant’s contacts with the forum state.    Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).

General jurisdiction ordinarily exists over a corporation when it

is incorporated in the forum state or its principal place of

business is located in the forum state.    Daimler AG v. Bauman,

134 S.Ct. 746, 760-61 (2014) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)).

     Defendant Dean Foods Company (“Dean Foods”) is incorporated

in the State of Delaware and its principal place of business is

in Dallas, Texas.   (Declaration of Andrea Bettis (“Bettis Decl.”)

at ¶ 2, ECF No. 23-2).    Dean Foods is not incorporated in Hawaii.

It does not maintain its principal place of business in Hawaii.

     Plaintiff must demonstrate that an exception to the

“paradigm” of general jurisdiction analysis applies to Defendant

Dean Foods that would allow this Court to exercise general

jurisdiction over it.    Goodyear, 564 U.S. at 924.


     B.   General Jurisdiction Applies To A Non-Resident
          Corporation With Sufficient Continuous and Systematic
          Contacts To Render It “Essentially At Home” In The
          Forum State



                                  5
       General jurisdiction may exist over a nonresident defendant

if its contacts with the forum state are sufficiently continuous

and systematic that they render the defendant “essentially at

home” in the forum state.    BNSF Ry. Co. v. Tyrrell, 137 S.Ct.

1549, 1558 (2017).

       The United States Supreme Court has explained that it is

common for a corporation to have a presence in multiple states

but a “corporation that operates in many places can scarcely be

deemed at home in all of them.”    Daimler, 134 S.Ct. at 746 n.20.

The general jurisdiction inquiry requires an examination of the

corporation’s activities in their entirety to determine whether

the forum state is a location where the corporation is

“essentially at home.”    Id. at 749.


            1.   Dean Foods Is Not “Essentially At Home” in Hawaii


       Plaintiff has not established that Dean Foods is

“essentially at home” in Hawaii.       Dean Foods’ Corporate

Representative, Andrea Bettis, explained in her Declaration that

Dean Foods is incorporated under the laws of the State of

Delaware and has its principal place of business in Dallas,

Texas.    (Declaration of Andrea Bettis, Corporate Representative

of Dean Foods, (“Bettis Decl.”) at ¶ 2, ECF No. 23-2).

       Dean Foods asserts that it does not have any office, place

of business, real property, personal property, telephone

listings, or bank accounts in Hawaii.       (Bettis Decl. at ¶¶ 6-9,

13).    Dean Foods claims that it has not negotiated nor executed

                                   6
any written contracts in Hawaii, is not registered to do business

in Hawaii, and has not maintained any books or records in Hawaii.

(Bettis Decl. at ¶¶ 14-16, ECF No. 23-2).

     Deans Foods states that it is a “holding company” that owns

shares and interest in other companies, and asserts that it is

not an operating entity.   (Bettis Decl. at ¶¶ 3-4, ECF No. 23-2).

     The test for general jurisdiction requires an assessment of

the entity’s activities “in their entirety, nationwide and

worldwide” to determine where the corporation is most “at home.”

Daimler, 134 S.Ct. at 762 n.20.   Plaintiff has not done so.

     Plaintiff’s claim for general jurisdiction is related only

to his alleged personal employment with Dean Foods.   There is no

evidence presented by Plaintiff to demonstrate Dean Foods’

activities in their entirety.   At most, Plaintiff has submitted

evidence that Dean Foods has engaged in limited activities in

Hawaii.   A company is not subject to general jurisdiction in

every jurisdiction where it conducts some activities.   Amiri v.

DynCorp Int’l Inc., 2015 WL 166910, *5 (N.D. Cal. Jan. 13, 2015)

(finding evidence of defendant’s employment listings in

California were insufficient to establish general jurisdiction as

they were “at best a small part of a much larger, worldwide

business”); Shovah v. Roman Catholic Diocese of Albany, 745 F.3d

30, 40-41 (2d Cir. 2014) (per curiam) (occasional activities did

not render corporation “essentially at home”).

     Plaintiff has produced evidence of Dean Foods’ logo on Dairy

Pure milk products.   The logo alone does not establish a basis

                                  7
for general jurisdiction.     A corporation is not subject to

general jurisdiction when it is only connected to the forum state

through the stream of commerce.     Goodyear, 564 U.S. at 924-29.

The United States Supreme Court has rejected sales alone as a

basis for general jurisdiction.     Daimler, 134 S.Ct. at 761-62.

    Plaintiff has not provided sufficient evidence to establish

general jurisdiction here.      There is no evidence before the Court

that Dean Foods has a systematic and continuous presence in

Hawaii that would allow for general jurisdiction such that any

lawsuit against it could be brought in Hawaii.


          2.     Plaintiff Has Not Established That Dean Foods Is
                 The Alter-Ego Of Southern Foods


     In Daimler AG v. Bauman, 134 S.Ct. 746, 759 (2014), the

United States Supreme Court considered for the first time

“whether a foreign corporation may be subjected to a court’s

general jurisdiction based on the contacts of its in-state

subsidiary.”    The plaintiffs sought to sue Daimler, a German

corporation, in California on the basis that the contacts of

Daimler’s subsidiary could be attributed to Daimler under an

agency theory.    Id. at 752.

     The Ninth Circuit Court of Appeals upheld the district

court’s finding that general jurisdiction may exist under an

agency theory.    Id.   The United States Supreme Court reversed.

Id. at 754.    The Supreme Court explained that the test for

general jurisdiction is not agency, but whether a corporation is


                                    8
“essentially at home” in the forum state.   Id. (emphasis added).

     Following Daimler, the Ninth Circuit Court of Appeals has

found that while the agency theory is no longer a valid basis to

impute general jurisdiction to a parent company, there may be

general jurisdiction over a parent company that is the alter-ego

of its subsidiary.   Ranza v. Nike, Inc., 793 F.3d 1059, 1071 (9th

Cir. 2015).

     The parent-subsidiary relationship does not on its own

establish two entities as alter-egos.    Ranza, 793 F.3d at 1070.

To satisfy the test, a plaintiff must make a prima facie case:

     (1)   that there is such a unity of interest and ownership
           that separate personalities of the two entities no
           longer exists; and,

     (2)   that failure to disregard their separate identities
           would result in fraud or injustice.

     Id. at 1073.

     Plaintiff has not provided any evidence to support the

finding that Dean Foods and Southern Foods are alter-egos.

Plaintiff claims that “Dean Foods was heavily involved in

operations” but he has not provided any evidence as to the unity

of interest and ownership between the two separate entities.

(Sheehan Decl. at ¶ 12, ECF No. 26-1).

     Construing the record in a light most favorable to

Plaintiff, the evidence supports the idea that Dean Foods owns

Southern Foods and that Dean Foods’ logo has appeared on

marketing and business materials for Southern Foods.   Such

evidence is insufficient to establish general jurisdiction.


                                 9
Corcoran v. CVS Health Corp., 169 F.Supp.3d 970, 983-84 (N.D.

Cal. 2016) (finding no general jurisdiction based on alter-ego

theory even when the two entities had overlapping officers and

directors and they presented themselves as one integrated company

on websites, in marketing materials, and in government filings).

      Defendant Dean Foods’ Motion to Dismiss (ECF No. 23) on the

basis of lack of general personal jurisdiction is GRANTED.


II.   Specific Jurisdiction


      If the defendant’s contacts with the forum state are not

“substantial, continuous, and systematic” enough to support

general jurisdiction, the defendant may still be subject to

specific personal jurisdiction for claims arising from or related

to its activities within the forum state.

      The exercise of personal jurisdiction over a nonresident

defendant requires that the defendant have certain minimum

contacts such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.     Int’l

Shoe, 326 U.S. at 316.

      In order for a court to have specific jurisdiction over a

defendant, the defendant’s suit-related conduct must create a

substantial connection with the forum state.   Walden v. Fiore,

134 S.Ct. 1115, 1121 (2014).   The relationship between the

defendant and the forum state must arise out of contacts that the

defendant itself creates with the forum state.   Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475 (1985).   The requisite “minimum

                                10
contacts” must be with the forum state itself, not with persons

who reside there.   Id.

     The Ninth Circuit Court of Appeals employs a three-part test

for specific jurisdiction which requires the plaintiff to show

that:

     (1)   the nonresident defendant has purposefully
           directed his activities or consummated some
           transaction within or with the forum state;

     (2)   the claim arises out of or relates to the
           defendant’s forum-related activity; and

     (3)   the exercise of jurisdiction comports with fair
           play and substantial justice.

     Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802

(9th Cir. 2004).

     If the plaintiff fails to satisfy either of the first two

prongs of the test, jurisdiction in the forum would deprive the

defendant of due process of law.       Id.   If the plaintiff succeeds

in satisfying both of the first two prongs, the burden then

shifts to the defendant.   Id.


     A.    Purposeful Availment


     The purposeful availment requirement protects a defendant

from being hauled into a jurisdiction merely because of “random,”

“fortuitous,” or “attenuated” contacts with the jurisdiction.

Burger King Corp., 471 U.S. at 475.

     There are disputes of fact as to the extent Dean Foods

purposefully availed itself to conduct business in Hawaii.

     Dean Foods claims that it does not employ any personnel in

                                  11
Hawaii, has no agents or representatives in Hawaii, and does not

have an authorized agent for acceptance of service of process in

Hawaii.    (Bettis Decl. at ¶¶ 5-6, 10).

       Plaintiff disputes Dean Foods’ claims that it does not have

any employees in Hawaii.    Plaintiff claims that he himself was

employed by Dean Foods in Hawaii.     (Declaration of Douglas

Sheehan (“Sheehan Decl.”) at ¶ 5, 8, ECF No. 26-1).     Plaintiff

claims that he was jointly employed by Dean Foods and its wholly

owned subsidiary Southern Foods Group, LLC (“Southern Foods”).

(Id.)    Plaintiff claims that Dean Foods employs others in Hawaii,

including two of the supervisors he claims discriminated against

him.    (Id. at ¶¶ 9-11).

       Plaintiff provided documents where Dean Foods’ logo appeared

on employment materials, including Dean Foods Code of Ethics,

training certificates, and retirement plan documents.     (Sheehan

Decl. at ¶¶ 14-22, ECF No. 26-1; Training Certificates, attached

as Ex. 7, ECF No. 26-8; Code of Ethics, attached as Ex. 8, ECF

No. 26-9; Performance Management Form, attached as Ex. 9, ECF No.

26-10; Performance Improvement Plan, attached as Ex. 10, ECF No.

26-11; Fidelity Investments Retirement Account Statement,

attached as Ex. 12, ECF No. 26-13; Fidelity EDCP Benefits

Statement, attached as Ex. 13, ECF No. 26-14).

       Plaintiff also provided Earnings Statements where Southern

Foods is listed as his employer and Dean Foods’ logo appears on

the document.    (Earnings Statement From Southern Foods Group, LLC

with Dean Foods logo, attached as Ex. 11; ECF No. 26-12).

                                 12
     Plaintiff also disputes whether Dean Foods sold any products

in Hawaii.   Plaintiff submitted evidence that Dean Foods’ logo

was used on products that were sold in Hawaii, namely Dairy Pure

milk cartons and plastic milk cases.    (Photo of Meadow Gold Milk

Carton, attached as Ex. 1 to Pla.’s Opp, ECF No. 26-2; Sheehan

Decl. at ¶¶ 6, 7, ECF No. 26-1).

     Plaintiff argues that Dean Foods Company distributed the

milk cartons directly to Hawaii consumers.

     Defendant Dean Foods Company claims that it did not

purposely avail itself of the privilege of conducting activities

in Hawaii.   Dean Foods’ Corporate Representative, Andrea Bettis,

sets forth in her Declaration that Dean Foods manufactures no

products and has never sold any products in Hawaii.    (Bettis

Decl. at ¶¶ 5-7, ECF No. 23-2).    She claims that Dean Foods

Company does not employ any personnel, maintain bank accounts,

any office, place of business, agents, or representatives in

Hawaii.   (Id. at ¶¶ 7-14).

     In the Reply, Dean Foods submitted a Supplemental

Declaration from Ms. Bettis. (Supplemental Declaration of Andrea

Bettis (“Bettis Supp. Decl.”), ECF No. 27-1).    Bettis declared in

the Supplemental Declaration that the actual distributor of

Meadow Gold products in Hawaii is Southern Foods, not Dean Foods.

(Id.)

     Bettis also addressed Plaintiff’s claims regarding the

presence of Dean Foods’ logo on a number of documents.    Bettis

explained that “[i]nternal corporate memoranda use the Dean

                                  13
Foods’ corporate letterhead to announce corporate news to its

family of subsidiaries, including Southern Foods and Model

Dairy.”   (Id. at ¶ 8).

     Bettis declared that Dean Food Company does not exert any

management control over the operations or employees related to

Southern Foods Group, LLC.   (Id. at ¶¶ 3-9).

     Plaintiff disputes Dean Foods’ claim.     Plaintiff Sheehan’s

Declaration states that two supervisory employees “acted on

behalf of Dean Foods when engaging in the discriminatory and

retaliatory behavior toward me.”      (Sheehan Decl. at ¶ 9, ECF No.

26-1).    He explained that both supervisors listed “Dean Foods as

their employer during the relevant time period up to the date of

my termination in May 2017 on the popular LinkedIn business

website.”   (Id. at ¶ 10).

     Plaintiff Sheehan stated that, despite Bettis’ Declaration

to the contrary, “Defendant Dean Foods was heavily involved in

operations.   For example, Defendant Dean Foods issued the

Operations Summary for the Hawaii Division.”     (Id. at ¶ 12).   He

further explained that Dean Foods was directly involved with

long-term management of the plant where Plaintiff Sheehan worked.

He claims that he was in the process of working with Dean Foods’

corporate office on a “Hawaii 3 year Plan” for the dairy.     (Id.

at ¶ 13).

     The Ninth Circuit Court of Appeals has explained that a

district court cannot exercise personal jurisdiction over a

corporation on the basis of contacts with its subsidiaries when

                                 14
the parent maintains its separateness and does not directly

control day-to-day activities of its subsidiary.     Williams v.

Yamaha Motor Co. Ltd., 851 F.3d 1015, 1025 (9th Cir. 2017); see

Doe v. Unocal Corp., 248 F.3d 915, 925-31 (9th Cir. 2001)

(abrogated by Daimler in the context of general jurisdiction).

      Construing the record in Plaintiff’s favor, there are

questions of fact as to the separateness of Dean Foods from

Southern Foods and the degree that Dean Foods has control of the

operations and activities of Southern Foods.


      B.   Arising Out Of Forum-Related Activities


      The second prong requires that the claim arise out of or be

related to the defendant’s forum-related activities.     See

Panavision, 141 F.3d at 1322.

      Plaintiff states that “it is clear that his claims arise

from [Defendant Dean Foods Company’s] activities, i.e. employment

and other business acts, in this forum.”   (ECF No. 26 at p. 13).

      Dean Foods’ corporate representative declares that it does

not employ individuals in Hawaii, maintain offices, or have any

representatives here.

      Plaintiff has provided evidence, however, that Dean Foods’

provided him employment benefits.    He submitted evidence that his

employment included benefits conferred directly from Dean Foods,

including a 401k plan.   (Sheehan Decl. at ¶¶ 20-22, ECF No. 26-

1).

      Plaintiff submitted evidence that the terms of his

                                15
employment were controlled by Dean Foods.   Plaintiff was provided

with the Dean Foods Code of Ethics, which he claims governed his

conduct as an employee.   (Dean Foods Code of Ethics, attached as

Ex. 8 to Pla.’s Opp., ECF No. 26-9).

     Plaintiff also submitted evidence that his employment

evaluations were conducted by Dean Foods.   Specifically,

Plaintiff attached a copy of his 2016 Performance Management Form

for Exempt Employees, which contains Dean Foods’ logo.

(Sheehan’s 2016 Performance Management Form, attached as Ex. 9 to

Pla.’s Opp., ECF No. 26-10).

     There is also evidence that Dean Foods investigated

Plaintiff’s claim of discrimination, which is central to this

case.   Plaintiff explains in his Declaration that “[j]ust weeks

after I had initiated a complaint of age discrimination with the

U.S. Equal Employment Opportunity Commission, I was wrongfully

issued a Performance Improvement Plan by Cappo on behalf of Dean

Foods in mid-January 2017.   I was not issued a performance

improvement plan or evaluation on behalf of Defendant Southern

Foods.”   (Sheehan Decl. at ¶ 18, ECF No. 26-1; Dean Foods

Performance Improvement Plan, dated January 18, 2017, attached as

Ex. 10 to Pla.’s Opp., ECF No. 26-11).

     Conflicts between the Parties over statements contained in

affidavits must be resolved in Plaintiff’s favor.   Bancroft &

Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1087 (9th

Cir. 2000).   Given the conflicts in the evidence presented by the

Parties, Defendant Dean Foods’ Motion to Dismiss (ECF No. 23) on

                                16
the basis of lack of specific personal jurisdiction is DENIED

WITHOUT PREJUDICE.


III. Jurisdictional Discovery


     Discovery may be appropriately granted where pertinent facts

bearing on the question of jurisdiction are controverted or where

a more satisfactory showing is necessary.    Boschetto v. Hansing,

539 F.3d 1011, 1020 (9th Cir. 2008).

     The Court need not permit discovery where a plaintiff’s

claim of personal jurisdiction appears to be both attenuated and

based on bare allegations in the face of specific denials made by

the defendant.    Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1160

(9th Cir. 2006).    A plaintiff seeking jurisdictional discovery

must provide some basis to believe that discovery will lead to

relevant evidence providing a basis for the exercise of personal

jurisdiction.    Boschetto, 539 F.3d at 1020.

     District courts are vested with broad discretion to decide

whether to permit jurisdictional discovery.     Laub v. U.S. Dept.

Of the Interior, 342 F.3d 1080, 1093 (9th Cir. 2003).

     The Court finds that jurisdictional discovery is warranted

in this case.    Plaintiff has provided evidence to raise a

colorable question as to whether Defendant Dean Foods

purposefully availed itself to the Hawaii forum, including

whether it has employed individuals in Hawaii or controlled its

subsidiaries’ employees in Hawaii.



                                 17
     Plaintiff raised a colorable issue as to whether Dean Foods

was Plaintiff’s employer and whether his employment

discrimination claims are related to Dean Foods’ activities in

Hawaii.

                           CONCLUSION


     Defendant Dean Foods Company’s Motion to Dismiss for Lack of

Personal Jurisdiction (ECF No. 23) is GRANTED, IN PART, AND

DENIED IN PART.

     Defendant Dean Foods’ Motion to Dismiss as to lack of

general personal jurisdiction over Dean Foods Company is GRANTED.

     Defendant Dean Foods’ Motion to Dismiss as to specific

personal jurisdiction over Dean Foods Company is DENIED WITHOUT

PREJUDICE.

     The Parties are directed to meet and confer regarding the

appropriate scope and length of jurisdictional discovery.    If the

Parties cannot agree, the Parties shall submit a motion to the

Magistrate Judge within fourteen (14) days of this Order being

entered.

     IT IS SO ORDERED.

     DATED: October 22, 2019, Honolulu, Hawaii.




Douglas M. Sheehan v. Southern Foods Group, LLC; Dean Foods
Company; Civ. No. 18-00405 HG-KJM; ORDER GRANTING, IN PART, AND
DENYING, IN PART, DEFENDANT DEAN FOODS COMPANY’S MOTION TO
DISMISS FOR LACK OF PERSONAL JURISDICTION (ECF No. 23) WITHOUT
PREJUDICE
                                18
